Citation Nr: 1818547	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  13-13 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to additional Dependency and Indemnity Compensation (DIC) benefits for B.M, J.M, and T.M.

2.  Entitlement to a rating in excess of 60 percent for ischemic heart disease (IHD) prior to September 22, 2012 and in excess of 60 percent from January 1, 2013.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1969 to May 1973, including combat service in the Republic of Vietnam and his decorations include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington and an April 2015 administrative decision issued by the VA Pension Management Center in Milwaukee, Wisconsin.  


FINDINGS OF FACT

1.  The Veteran has legal custody of his grandchildren, B.M, J.M, and T.M; however, B.M, J.M, and T.M are not the legitimate children or stepchildren of the Veteran, nor have they been adopted by the Veteran.

2.  The Veteran's IHD is characterized by a workload of greater than 3 METs that results in dyspnea, fatigue, angina, dizziness, or syncope.  


CONCLUSIONS OF LAW

1.  The criteria for finding B.M, J.M, and T.M as dependents for purposes of an award of additional DIC benefits are not met.  38 U.S.C. § 101(4) (2012); 38 C.F.R. § 3.57(c) (2017).

2.  The criteria for an increased rating in excess of 60 percent for the Veteran's IHD were not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.102, 4.104, Diagnostic Code 7005 (2017). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dependency Benefits

The Veteran seeks entitlement to dependency benefits for B.M, J.M, and T.M on the basis that he has custody of them per Court order.

A Veteran who is in receipt of disability compensation of 30 percent or more is entitled to an additional allowance for each dependent.  38 U.S.C.A. § 1115, 1134, 1135.  Here, the Veteran has established service connection for IHD, posttraumatic stress disorder, and bilateral lower extremity peripheral arterial disease.  His overall combined rating is currently 90 percent and he was awarded a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

The term "child" is defined, for purposes of Veterans' benefits, as an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the Veteran's household or was a member of the Veteran's household at the time of the Veteran's death, or an illegitimate child and who is (i) under the age of 18 years; (ii) before the age of 18 years became permanently incapable of self-support; or (iii) after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C. § 101(4)(A); 38 C.F.R. § 3.57.

The term "adopted child" is defined as a child adopted pursuant to a final decree of adoption, a child adopted pursuant to an unrescinded interlocutory decree of adoption while remaining in the custody of the adopting parent (or parents) during the interlocutory period, and a child who has been placed for adoption under an agreement entered into by the adopting parent (or parents) with any agency authorized by law to so act, unless and until such agreement is terminated, while the child remains in the custody of the adopting parent (or parents) during the period of placement for adoption under such agreement.  See 38 C.F.R. § 3.57(c).  

The record reflects a non-parental custody order from the Superior Court of Washington that granted the Veteran and his wife custody of B.M, J.M, and T.M. 

The Veteran submitted a notice of disagreement in May 2015 for the decision to deny DIC benefits, and indicated that his three grandsons had been placed with him and his wife permanently.  He wrote that he had permanent custody of them for over two years, but did not apply for dependency benefits until the court made it final.  

On his April 2016 Substantive Appeal, VA Form 9, the Veteran wrote that he submitted court filings that indicated that he had permanent and full custody of his three grandchildren since 2013.  

There is no dispute as to the facts of the Veteran's claim. The Veteran has legal custody of B.M, J.M, and T.M.; however, he has not legally adopted his grandchildren. Unfortunately, the enabling statute pertaining to the definition of children for VA purposes is specific in its terms. Congress has specifically described and designated the category of persons who may be recognized as a dependent for payment of additional VA disability compensation.  See 38 U.S.C. § 101(4)(A).  Although the Veteran is clearly a primary caretaker for B.M, J.M, and T.M, and has been awarded legal custody of them, this does not fall within the definition of a child under 38 C.F.R. § 3.57.  

Although the Board is very sympathetic to the Veteran's claim, particularly as it acknowledges that the Veteran has acted as a father to his grandchildren, the law and regulations governing dependents is very specific. The Board is without authority to grant eligibility to benefits simply because it might perceive the result to be equitable.  See 38 U.S.C. § 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  In light of the above, B.M, J.M, and T.M may not be recognized as the Veteran's dependents for purposes of VA compensation. 38 U.S.C. § 101(4)(A); 38 C.F.R. § 3.57.  As the law is dispositive of the Veteran's claim for additional disability compensation for dependents, the claim must be denied for lack of legal merit. See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Higher Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified by the schedule are considered adequate to compensate veterans for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2017).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's cardiac disability has been rated as 60 percent disabling from March 3, 2010 to September 21, 2012, and as 60 percent disabling since January 1, 2013.  

Under Diagnostic Code 7005, a 60 percent evaluation is warranted where there is evidence of more than one episode of acute congestive heart failure in the past year; or, workload of greater than 3 METs but not greater than 5 METs, resulting in dyspnea, fatigue, angina, dizziness or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Finally a 100 percent evaluation is warranted where there is chronic congestive heart failure; or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness or syncope; or, left ventricular dysfunction with an ejection fraction of less than 30 percent.

An evaluation in excess of 60 percent for IHD is not warranted.  The Veteran received three VA examinations in December 2010, March 2013, and December 2013, and his workload was never 3 METs or less.  A stress test was performed in December 2010 and the Veteran achieved METs of 10.  The Veteran's estimated METs level at the March 2013 VA examination was greater than 7 but less than 10.  Finally, his METs level at the December 2013 VA examination was greater than 3 METs but not greater than 5 METs.  A left ventricular ejection fraction of 60 percent was also recorded in December 2013. 

The Board finds the VA examinations highly probative of the Veteran's IHD and concludes that a rating of 60 percent is justified the periods on appeal, based on the consistent medical evidence of a workload of greater than 3 METs.  A rating of 100 percent is not warranted because there is no evidence of congestive heart failure or workload of 3 METs or less that resulted in dyspnea, fatigue, angina, dizziness, or syncope.  There is also no evidence of left ventricular dysfunction with an ejection fraction of less than 30 percent.  As such, the Veteran's claim is denied.  


ORDER

Entitlement to DIC benefits for B.M., J.M., and T.M. is denied.  

Entitlement to a rating in excess of 60 percent for IHD for the period prior to September 22, 2012, and beginning January 1, 2013, is denied


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


